[img001.jpg]
PRELIMINARY GEOLOGIC
 
REPORT ON THE
 
TARANTULA/HULL
 
PROJECT
 
MARTINEZ (CONGRESS) MINING DISTRICT,
YAVAPAI COUNTY, ARIZONA
 
Prepared For:
 
Bonanza Goldfields Corporation
 
2415 E. Camelback Rd.
 
Suite 700
 
Phoenix, AZ 85016
 
By:
 
William C. Berridge, P.G., President/CEO
 
Arne F. Stenseth, Geochemist
 
December 8, 2011
 
1020 West Wickenburg Way, Suite E-9
Wickenburg, AZ 85390-3290
[img002.jpg]

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
 

CONTENTS   Page           SUMMARY     1   INTRODUCTION     2   LOCATION AND
ACCESS     2   PHYSIOGRAPHY AND CLIMATE     3   MAP COVERAGE     3   LAND STATUS
AND CLAIM DATA      6   HISTORY, PAST PRODUCTION, AND DEVELOPMENT      10  
REGIONAL SETTING AND ANALOGOUS DEPOSITS     19   LOCAL GEOLOGY     23  
LITHOLOGIES      26   STRUCTURES     26   MINERALOGY AND ALTERATION     27   ORE
CHARACTER, GRADES, AND VOLUME     28   CONCLUSIONS AND RECOMMENDATIONS      31  
SELECTED REFERENCES     33   STATEMENT OF QUALIFICATIONS, WILLIAM C. BERRIDGE   
  35   STATEMENT OF QUALIFICATIONS, ARNE F. STENSETH     36  

 

ILLUSTRATIONS   Page             Figure 1. Regional Location Map     4   Figure
2. Location Map of the Tarantula Project/Congress Mine Area     5   Figure 3.
Claim Map of the Tarantula Project Area     8   Figure 4. Aerial Photograph of
the Tarantula Project Area     9   Figure 5. Major Tectonic Blocks and Block
Bounding Shear Zones in Central Arizona     21   Figure 6. Chaparral Shear Zone
Model      22   Figure 7. View of Large NW-SE Trending Quartz Vein     24  
Figure 8. View of Large E-W Trending Quartz Vein     25  

 
 
 

--------------------------------------------------------------------------------

 

          ILLUSTRATIONS, CONTINUED                   Plate 1. Regional Geologic
Map of the Congress/Rich Hill Area (available in ARI office)         Plate 2.
Claim Map of the Tarantula Project Area (Scale 1”:2,000')             Plate 3.
Drainage Boundary Map of the Tarantula Project Area (Scale 1”:2,000')           
  Addendum 1. Analyses of Rock Chip Samples from Tarantula Project              
       

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SUMMARY

 
A preliminary geologic evaluation was conducted on the Tarantula Property which
is owned by Bonanza Goldfields Corporation (BONZ). The property is located
approximately 3.2 miles north-northwest of Congress, Arizona, and consists of
approximately 435 acres of unpatented lode mining claims and 160 acres of
patented lode mining claims which occupy the east-central portion of the Date
Creek Mountains in Yavapai County, Arizona. The Tarantula Property is situated
in the Martinez (Congress) Mining District and is approximately 2 miles
northwest of the historic Congress Mine, the largest mine in the district and
the second largest primary gold producer in Arizona.
 
The Congress Mine has produced over 400,000 ounces of gold from three main
veins, the Congress, Niagra, and Queen of the Hills. The average amount of gold
recovered from the Congress vein was 0.70 ounces per ton (opt), with 0.415 opt
Au recovered from the Niagra vein, and approximately 0.40 opt Au recovered from
the Queen of the Hills vein.
 
Most of the gold production came from quartz fissure veins that closely followed
“greenstone” (andesite or diabase) dikes that occurred along east-west and
northwest-southeast trending structures in early Proterozoic granitic rocks. The
veins ranged from a few inches to several feet in width, with strike lengths up
to 4,000 feet and were followed down-dip to depths exceeding 4,000 feet. The
mineralogy of the veins consists of auriferous quartz with silver and varying
amounts of sulfides, primarily pyrite with smaller amounts of galena,
chalcopyrite, and sphalerite, and locally molybdenite.
 
Hematite is locally prevalent as masses and relic structures formed from
oxidation of the pyrite. The highest grade ores (< 1 opt Au) were reportedly
associated with the highest concentrations of pyrite, with the gold being very
fine-grained and occurring within the sulfides, as opposed to being free-milling
in the quartz.
 
Auriferous quartz and quartz-sulfide veins occur on the Tarantula Property and
many exhibit the same characteristics as those in the Congress Mine and other
mines in the area. These veins ranged up to several feet in width and have
strike lengths ranging from hundreds to thousands of feet, with unknown depths.
 
Preliminary rock chip geochemical channel sampling of some quartz veins located
on the patented claims (held by BONZ) by Brian R. Bond, M.Sc., Consulting
Geologist, and returned gold values which exceeded the 3,000 ppb detection limit
from Skyline Labs.
 
ARI staking crews discovered numerous large quartz veins up to 4 feet wide and
hundreds of feet long on the unpatented claims. These veins also have many of
the same characteristics of the past producing veins in the district, and have
yet to be explored.
 
 
1

--------------------------------------------------------------------------------

 
The geologic setting of the property is favorable for the concentration of
placer gold in the local gravels that occur in drainage channels and elevated
benches and for lode gold that occurs within the early Proterozoic granitic
rocks as auriferous quartz fissure veins with locally abundant sulfides and iron
oxides.
 
Although some preliminary testing has been done on portions of the property, the
majority of the land package has virgin placer gravels and large quartz veins
that have never been explored or tested. Additional exploration (mapping,
sampling, bulk-sampling geophysics, drilling, etc.) must be conducted in order
to determine the areal extent, volumes, grades, and values of auriferous quartz
veins and gravels within the expanded claim block.
 
The large land package with widespread areas of anomalous gold values; proximity
to the Congress Mine; large iron oxide rich quartz veins which exhibit
mineralogic and structural similarities to the Congress, Niagra, Queen of the
Hills, Golden Wave and other mineralized, economic vein systems in the area; and
the presence of placer gold in widespread gravels indicates that the Tarantula
Property may host a large, potentially economic gold deposit and undoubtedly
represents an excellent exploration target with potential for both placer and
lode gold production from auriferous placers and veins.
 
Small-scale production can probably be achieved quite rapidly, while the
expanded exploration phase is being conducted. This production will help offset
the required exploration costs and will provide valuable information for
designing a larger processing facility as warranted by exploration results.
 
INTRODUCTION

 
LOCATION AND ACCESS:
 
The Hull Lode/Tarantula Placer property (Figures 1, 2, 3) consists of 8 patented
lode mining claims and 30 unpatented lode mining claims covering an area of
approximately 600 acres within Sections 9, 10. 15, and 16, Township 10 North,
Range 6 West, Gila and Salt River Base Meridian (G&SRM), Yavapai County,
Arizona.
 
The project area is approximately 4 miles north of Congress, Arizona, along the
eastern flank of the Date Creek Mountains, in west-central Arizona. The property
(Figures 1 and 2) is easily accessible from Wickenburg, Arizona via
approximately 17 miles of paved roads and 2 miles of graded gravel roads.
 
 
2

--------------------------------------------------------------------------------

 
PHYSIOGRAPHY AND CLIMATE:
 
The topography ranges from low-relief alluvial fans and pediments to rugged
peaks and ridges. Elevations range from 3,360 feet to 4,160 feet above sea level
(Figure 3).
 
The climate is moderate with warm summers and cool winters, and year-round
operations may be conducted. The area receives only limited rainfall (usually
between 10 and 15 inches per year) with most occurring during the summer monsoon
(June 15 to September 30) and in the winter.
 
Vegetation is sparse to moderate and is typical of the Southwestern Desert scrub
biotic community within the lower Sonoran life-zone. Shrubs and trees include
brittlebrush, palo verde, ocotillo, century plant, and catclaw. Local cacti
include saguaro, cholla, barrel, prickly pear, and beavertail.
 
The unpatented portions of the project area are under the jurisdiction of the
United States Bureau of Land Management, located in Phoenix, Arizona.
 
MAP COVERAGE

 
The property occupies an area of approximately 600 acres on the Congress 7.5'
topographic quadrangle, 1969, scale 1:24,000 and the O'Neill Pass 7.5'
quadrangle, 1969, scale 1:24,000. This area is also covered by the Bradshaw
Mountains 30 x 60' topographic quadrangle, 1981, scale 1:100,000 (metric); the
Congress 30' topographic quadrangle, 1903, scale 1:125,000; and the Prescott 1 x
2 degree (AMS) quadrangle, 1970, scale 1:250,000.
 
The general geology of the area is shown on the Geologic Highway Map of Arizona,
1998, scale 1:1,000,000 and the Geologic Map of Yavapai County 1958, scale
1:375,000 provided by the Arizona Geological Survey.
 
More detailed coverage is provided by Brian R. Bond (2011), consulting
geologist, who conducted preliminary geologic mapping on a portion of the
project area at a scale of 1”=500', and by William C. Berridge, P.G. (2011) who
prepared a regional drainage pattern map which covers approximately 9 square
miles of the eastern Date Creek Mountains, including the entire project area, at
a scale of 1”=500'.
 
 
3

--------------------------------------------------------------------------------

 
 
[img003.jpg]
 
 
 
4

--------------------------------------------------------------------------------

 
 
[img004.jpg]
 
 
5

--------------------------------------------------------------------------------

 
 
LAND STATUS/CLAIM DATA

 
The property (Figure 3) consists of 8 patented lode mining claims and 30
unpatented lode mining claims which cover approximately 160 acres of private
land and 435 acres of BLM land in Sections 9, 10, 15, and 16, Township 10 North,
Range 6 West, Gila and Salt River Base Meridian, Yavapai County, West-Central
Arizona.
 
Bonanza Goldfields Corporation (OTCBB:BONZ), Bonanza, owns the Hull patented
lode mining claim and has optioned 7 other patented lode mining claims, the
Lincoln, Granite Reef, Granite Reef Extension, Prescott, State, Dakota, and
Planet Mier from Jubal Ahlstrom of Wickenburg, Arizona.
 
In addition to holding approximately 160 acres of patented mining claims,
Bonanza holds 30 contiguous unpatented lode mining claims (DCM 1- 24, DCM 6
Extension, DCM 12 Extension, and Hawk 1-4) which cover approximately 435 acres
in Sections 10, 15, and 16, T10N, R6W, G&SRM.
 
The unpatented lode mining claims have been recorded with the Yavapai County
Recorder's Office in Prescott, Arizona and the United States Bureau of Land
Management (BLM) in Phoenix, Arizona. At the time of this report, all of these
claims have an active status and are in good standing according to the BLM which
has jurisdiction over the claims.
 
The claims are more specifically described as follows:
 
Bonanza Goldfields Corporation Tarantula Project
 
Unpatented Lode Mining Claims
 
(Approximately 435 Acres)
 
Claim Name
 
Book/Page
(Yavapai County Recorder's Office)
   
AMC Number
(BLM Serial Number)
 
DCM 1
    4836       920       411442  
DCM 2
    4836       921       411443  
DCM 3
    4836       922       411444  
DCM 4
    4836       923       411445  
DCM 5
    4836       924       411446  
DCM 6
    4836       925       411447  
DCM 6 Extension
    4845       317       412202  
DCM 7
    4836       926       411448  
DCM 8
    4836       927       411449  

 
 
6

--------------------------------------------------------------------------------

 
 
DCM 9
    4836       928       411450  
DCM 10
    4836       929       411451  
DCM 11
    4836       930       411452  
DCM 12
    4836       931       411453  
DCM 12 Extension
    4845       316       412203  
DCM 13
    4836       932       411454  
DCM 14
    4836       933       411455  
DCM 15
    4836       934       411456  
DCM 16
    4836       935       411457  
DCM 17
    4836       936       411458  
DCM 18
    4836       937       411459  
DCM 19
    4836       938       411460  
DCM 20
    4836       939       411461  
DCM 21
    4836       940       411462  
DCM 22
    4836       941       411463  
DCM 23
    4836       942       411464  
DCM 24
    4836       943       411465  
Hawk 1
    4836       944       411466  
Hawk 2
    4836       945       411467  
Hawk 3
    4836       946       411468  
Hawk 4
    4836       947       411469  



The DCM 1-18 and DCM 6 Extension and DCM 12 Extension lode mining claims are
located in Section 10, T10N, R6W; the DCM 19-24 lode mining claims are located
in Section 15, T10N, R6W; and the Hawk 1-4 lode mining claims are located in
Section 16, T10N, R6W, G&SRM.
 
 
7

--------------------------------------------------------------------------------

 
[img005.jpg]
 
 
8

--------------------------------------------------------------------------------

 
[img006.jpg]
 
 
9

--------------------------------------------------------------------------------

 
 
HISTORY, PAST PRODUCTION AND DEVELOPMENT OF THE
MARTINEZ (CONGRESS) DISTRICT

 
The Martinez Mining District is located at the southeast margin of the Date
Creek Mountains in southern Yavapai County, Arizona, approximately 3 miles north
of the town of Congress, Arizona. The district covers the east-central portion
of Township 10 North and Range 6 West, Gila and Salt River Base Meridian (Rehrig
and Wilson, 1985).
 
CONGRESS MINE:
 
In the early 1870's, Ben Bartlett staked a claim on gold-bearing quartz vein and
set up a small mining operation on the site that would become the Congress Mine.
This operation was subsequently abandoned according to some sources (Wikipedia,
2011).
 
In 1883, this site was rediscovered by prospector Dennis May, who developed the
mine and then sold it in 1887 to Joseph “Diamond Joe” Reynolds for $65,000.00.
Reynolds purchased the property on advice from Frank M. Murphy, a mining
promoter from Prescott, Arizona, who was subsequently named as Mine
Superintendent by Reynolds (W. F. Staunton, 1926).
 
From March, 1889 through August, 1891, Reynolds developed the property, sunk a
shaft and built a 20 stamp mill and Frue Vanner tables for concentration. No
plates were used in the mill as there was practically no free gold in the ore,
with all of the values being concentrated in sulfides, primarily marcasite.
After Mr. Reynolds death in August, 1891, active operations were suspended,
except for a certain amount of development work and enlargement of the mill. The
mill was enlarged to 40 stamps and more Frue Vanners were added and shaft #2 was
sunk to 1,000', but no stoping was done below the 650' level. Production during
the period from March 3, 1889 through August 31, 1891 amounted to 4,693 tons of
ore for a net return of $592,074.89 (W. F. Staunton, 1926).
 
In March, 1894, the Congress Gold Mining Company purchased the property from the
Reynolds estate and active operations were resumed. The principals of the
company, when incorporated in 1895, were C. D. Arms, E. B. Gage (President), and
Frank M. Murphy (Wikipedia, 2011).
 
On April 5, 1901, the Congress Gold Mining Company was sold to a syndicate
headed by J. W. Mackay for $5,000,000 and the company was reorganized as the
Congress Consolidated Mines Company, Limited, with E. B. Gage continuing as
President. In May, 1901, the Congress Mine was visited by President William
McKinley who was on a tour of the country. President McKinley was accompanied
by, among others, Nathan Oakes Murphy, the former Arizona Territorial Governor
and his brother Frank M. Murphy, who was one of the former owners of the
Congress Mine and also
builder of the Santa Fe, Prescott and Phoenix Railway (W. F. Staunton, 1926;
Wikipedia, 2011)
 
 
10

--------------------------------------------------------------------------------

 
In 1902, a competing New York syndicate acquired claims adjacent to the Congress
Mine that were previously ignored by the mining engineers of the Congress Gold
Company as being devoid of precious metals. This oversight led to the
development of the Senate Mine, also known as the Congress Extension. Additional
gold-bearing quartz veins were also discovered in areas previously overlooked by
the Congress Gold Mining Company, by their own shareholders. These new
discoveries led the Congress Consolidated Mines Company, Limited to explore
areas within their existing shafts for new gold-bearing quartz veins (Wikipedia,
2011).
 
In 1905, this exploration was successful and led to the discovery of a new vein
in the #5 shaft, and by 1906, the Congress Mine was again in full production.
 
From 1894 – 1910, there was a total of 7 shafts developed on the property as
follows:
 
3 on the Congress Vein (#1 to an 1,100' depth; #2 to a 1,700' depth; and #3 to a
4,000' depth)
 
3 on the Niagra Vein (#4 to a 1,000' depth; #5 to a 2,050' depth; and #6 to an
1,800' depth)
 
1 on the Queen of the Hills Vein (#7 to 200' below tunnel level)
 
The mine was in production until March, 1911. Production during this second
period from March, 1894 to December, 1910, yielded a net return of $7,057,422.75
from gross returns of $7,649,497.64. During this period, 692,332 tons were mined
from the Congress Vein (370,022 tons of 0.70 opt Au), Niagra Vein (293,215 tons
of 0.415 opt Au, and Queen of the Hills Vein (20,125 tons of 0.40 opt Au) which
yielded 388,477 ounces of gold, and 345,598 ounces of silver. The ores averaged
$11.81/ton at a $20.67/oz gold price and a $0.60/oz silver price. The tailings
averaged $1.20 per ton at those prices (W. F. Staunton, 1926; Rehrig and Wilson,
1985; Herald and Russ, 1985), so the gross value of the ore averaged $13.01 per
ton.
 
In 1911, the Congress Mine operated for only 3 months before closing down.
During this same time, surrounding claims continued to be worked, although not
as successfully as the Congress had been. The owners of the Congress Mine
property began to sell off parts of the property, and mining rights to the dumps
and tailings, to other mining companies (Wikipedia, 2011).
 
In 1912, the Development Company of America (the parent company of the Congress
Consolidated Mines Company, Limited) sold the Congress Mine to a mining
conglomerate owned by the Guggenheim family, which owned numerous other mining
properties in Arizona (Wikipedia, 2011).
 
From 1912 through 1935, production was limited to small lessees and attempts to
rework old tailings and dumps, and also robbing pillars from underground
workings. An estimated 50,000 tons of dump and tailings were processed (Herald
and Russ, 1985).
 
 
11

--------------------------------------------------------------------------------

 
In 1937, the Congress Mine was re-opened and produced approximately 24,000 oz Au
before being shut down during World War II. A 300 tpd counter-current cyanide
mill was erected in 1937, along with a power plant (Herald and Russ, 1985).
 
From 1938 to 1942, approximately 385,505 tons of material was processed,
including 276,372 tons of tailings and 106,629 tons of dumps. The mill head from
these materials averaged 0.094 opt Au. The recovery rate from this operation was
approximately 69% (Herald and Russ, 1985).
 
From 1889 through 1950, the Martinez District is credited with a total
production of 990,000 tons from which 432,500 oz Au, 466,000 oz Ag, 201,000 lbs
Cu, and 1,600 lbs Pb were produced (Rehrig and Wilson, 1985).
 
In 1965, D. W. Jaquays acquired part of the old Congress Mine property and
established the Congress Consolidated Gold Mining Company (Pay Dirt, September
1984). The company enlarged their holdings in the district and built a cyanide
heap leach plant that produced about 4,000 oz Au in the late 1970's (Rehrig and
Wilson, 1985).
 
On March 5,1980, Ken Phillips, P. E. wrote in a letter to Salisbury Adams that
the Congress Consolidated Gold Mining Company was reworking some of the old
dumps and planning to begin mining operations in the future (Written
communication between Salisbury Adams and Ken Phillips, Arizona Department of
Mineral Resources).
 
In 1981, the Congress Consolidated Gold Mining Company optioned their property
to a small Oklahoma City based oil company called Magic Circle Energy
Corporation. Magic Circle drilled approximately 100 core holes and discovered
extensions of the Old Congress mine veins. This discovery is reported to contain
approximately 350,000 tons of reserves with an average grade of 0.28 oz/ton Au
(Pay Dirt, September 1984; Rehrig and Wilson, 1985).
 
From 1984 – 1988, Magic Circle Energy Corporation entered into a J. V. Agreement
with Echo Bay Mines, Limited, Edmonton, Alberta, develop the reserves previously
delineated by drilling. Echo Bay agreed to spend $7,250,000 in development costs
in order to earn a 51% interest in the property. In September, 1984, Echo Bay
reportedly had 2 geologists and 2 drill rigs working on the property (Pay Dirt,
September 1984; Rehrig and Wilson, 1985).
 
In 1988, Echo Bay closed down their operations and indicated that they had mined
out the ore body and had been unsuccessful in finding additional ore (ASARCO
file note by James D. Sell, April 18, 1988).
 
 
12

--------------------------------------------------------------------------------

 
In 1989, Malartic Hygrade Gold Mines purchased the Congress Mine from Echo Bay
Mining Company. In 1990, the company constructed and opened a 500 tpd
underground mining operation and milling facility. A total of 80 people were
employed, including 23 at the mine and 57 at the mill and office. The mill
processed approximately 350 tpd through the crushing circuit and the finely
ground ore was processed in aqueous calcium cyanide leach tanks and a CIL
(carbon-in-leach) circuit which produced gold and silver saturated carbon. The
carbon was then processed in the stripping building with a hot (205° F) caustic
cyanide solution that removed gold and silver from the carbon. Gold and silver
were electroplated from the cyanide canister and melted to produce doré bars
that were shipped to a refinery. (The Wickenburg Sun, August 7, 1991).
 
In June, 1991, Malartic Hygrade Gold Mines changed their name to Republic
Goldfields, Inc. and continued to operate the Congress Mine until 1992 when the
mining operation was shut down and the mill continued to process ore that was
stockpiled at the site (personal communication with Danny Walker, ex-Republic
Goldfields, Inc. employee at Congress Mine, November, 2011).
 
CONGRESS EXTENSION (SENATE) MINE:
 
The Congress Extension Mine, also known as the Senate Mine was first operated in
the 1920's by means of a 950' shaft and 9 levels which extended approximately
100' east and west of the shaft. The property is located in Section 15, Township
10 North, Range 6 West, G&SRM. It is approximately 0.5 miles west of the
Congress mine but is separated from the
 
Congress and Niagra Veins by alluvium which covers any outcrops.
 
The relationship between the Congress Extension and the Congress and Niagra
Veins is unknown, but the character of the ore in these deposits is very
similar.
 
Small but steady production was achieved from approximately 1923 until
approximately 1936, and the ore averaged $8.50 to $17.50 dollars per ton at a
gold price of $20.67/oz Au.
 
The vein strikes east-west in massive, unfoliated granite and dips 35- 40
degrees north. The orebody was a flat lens about 3' in thickness, and the vein
is massive, locally shattered, whole quartz with bunches and disseminations of
pyrite and some chalcopyrite. The oxidized vein material contains abundant
limonite and some copper oxides. Yearly production is estimated to have been 35
to 85 tons from 1921 – 1936.
 
GOLDEN WAVE (REES, REESE, CORONADO) MINE:
 
The property is approximately 3 miles north-northeast of Tenderfoot Hill and 1.3
miles north-northwest of the Congress Mine. There are two main inclined shafts
(southern shaft and northern shaft) which are located at an elevation of 3,900'
in Section 11, Township 10 North, Range 6 West, G&SRM (USGS, 2011; Rehrig and
Wilson, 1985).
 
When in operation from 1934 – 1938, the property consisted of 13 claims (2
patented lode claims and 11 unpatented lode claims) which extended west and
northwest from the main shafts toward the Piedmont Mine in Section 10.
 
 
13

--------------------------------------------------------------------------------

 
The main (southern) inclined shaft is 1,180' deep with drifts to the southeast
and northwest at the 300' and 500' levels. A 500' crosscut estends from the
bottom to the surface. The northern inclined shaft is 300' deep and is developed
by a number of levels, many of which were inaccessible in 1936 because of
caving. There are also additional shafts on the property which range from 50' to
300' in depth (USGS, 2011; Rehrig and Wilson, 1985).
 
The mine workings accessed a quartz vein which ranged in thickness from 2 to 4
feet. The vein occurred along a diorite dike that intruded massive, unfoliated
Precambrian granite. The vein strikes northwest and dips approximately 30°
northeast. It is reportedly more oxidized and altered in the northwestern
portion of the property. At the southern end of the property, the quartz vein
contains auriferous iron, lead, copper, and minor zinc sulfides, and the best
ore reportedly occurs with hematite and limonite (Rehrig and Wilson, 1985; USGS,
2011).
 
In March, 1936, shipments of ore were made from the auriferous quartz vein in
the upper part of the southern inclined shaft which averaged $9 to $15 per ton
in Au values (at $35.00/oz Au) or approximately 0.26 to 0.43 opt Au. Later
mining activity was centered on the 6” to 18” thick vein in the northern
inclined shaft which averaged $40 to $60 per ton in Au values (at $35.00/oz Au),
or approximately 1.14 to1.71 opt Au.
 
Considerable amounts of Au also occurred in the fractured parts of the rocks
adjacent to the vein, as fines from the waste dump reportedly ran up to $8 per
ton Au (at $35.00/oz Au), or approximately 0.23 opt Au. Between March, 1935, and
August, 1936, an estimated 700.7 tons of ore were produced at the mine which
yielded approximately 425 oz Au valued at $14,877.00 at a gold price of $35.00
per ounce (Rehrig and Wilson, 1985).
 
James Rees, owner of the Golden Wave mine, died on April 12, 1940.
 
CONGRESS COPPER-MOLY PORPHYRY PROPERTY:
 
The Congress Copper-Moly Porphyry property is located in the southern foothills
of the Date Creek Mountains in Section 20, Township 10 North, Range 6 West,
G&SRM. The property is approximately 2 miles southwest of the Hawk #1-4 claim
block, which is part of Bonanza Goldfields Corporation's Tarantula Project
claims.
 
The property is characterized by at least eleven breccia pipes that intrude
Precambrian granites and granitic gneisses. These pipes are locally
mineralized and contain anomalous amounts of copper, molybdenum, gold, arsenic,
and antimony.
 
 
14

--------------------------------------------------------------------------------

 
As described below, the property has been the subject of numerous previous
evaluations, and the exploration data from these various programs is currently
being evaluated by Auric Resources International, Inc., Wickenburg, Arizona.
 
In 1959, the Congress Copper-Moly porphyry was staked by Ike Kusisto. The
property was staked again in 1974 – 1975 by W. D. Roper and partners Burns Clark
and his brother. They drilled 2 or 3 diamond drill holes (DDH's) to an
approximate depth of 200'. In 1976, Exxon acquired the property from W. D. Roper
and drilled 2 – 4 DDH's.
 
From 1981 to 1988, Rich Lundin and Wombat Mining Company held the property and
named it the Golden Horseshoe Group. They took 16 rock chip samples and
contacted Barry Watson at U. S. Borax to see if there was any interest in taking
on the project.
 
In 1991, the property was staked by Thornwell “Thorny” Rogers as the Sue claims.
In March, 1992, Thorny Rogers submitted the property to Homestake Mining's Sam
Monteleone who took 39 rock chip samples and turned the project down. Rogers
then contacted Dave Cockrum of Noranda who sampled the property and also turned
it down. Rogers contacted Kennecott Corporation's Joe Wilkins who collected 9
rock chip samples and turned the project down.
 
In July and August, 1992, Rogers contacted Robert Suda at Cominco American
Resources, Inc. Suda collected 5 rock chip samples, reviewed and returned the
data, and concluded that the property was too small. Rogers also contacted
Randal White at Phelps Dodge. White took 12 rock chip samples, reviewed the
data, and turned the project down.
 
In April and May, 1993, Thorny Rogers contacted Cambior Exploration WA who took
42 rock chip samples, reviewed the data, and turned the property down.
 
In March, 1995, Rich Lundin prepared geology maps with alteration patterns and
sample locations of BHP samples. In April, 1997, Lundin and Virgil Barczak
drilled 1, 100' hole and obtained analytical data from samples.
 
In May, 1997, Rich Lundin and his partner contacted American Copper and Nickel
Company who took 20 rock chip samples from the property.
 
Source: Personal communications with, and Arizona Department of Mines and
Mineral Resources (ADMMR) data received from, Nyal Niemuth, Arizona Geological
Survey, September, 2011.
 
 
15

--------------------------------------------------------------------------------

 
TARANTULA PROJECT PATENTED CLAIMS:
 
Bonanza Goldfields Corporation owns the patented Hull claim and holds options on
the Granite Reef, Granite Reef Extension, State, Dakota, Lincoln, Prescott, and
Planet Mier patents.
 
In 1918, the Granite Reef Gold Mining Company was the owner-operator of the
Granite Reef claims. No development of production records were available for
this report (USGS, 2011).
 
On October 22, 1918, S. F. Dennison, administrator of the estate of the late
George W. Hull filed a petition in superior court to dissolve the Granite Reef
Gold Mining Company. The petition stated that the company was formed at Jerome
in 1900 with Mr. Hull being the principal stockholder, and that at a meeting of
the shareholders on October 15, 1918, the shareholders voted to formally dispose
of the company. The Granite Reef Gold Mining Company owned a group of 13 claims
in the Congress district, this being its only asset (Prescott Journal Miner,
October 23, 1918).
 
George W. Hull was a well-known millionaire mining magnate in Arizona. In
addition to the Hull Lode and the other claims owned by the Granite Reef Gold
Mining Company, Hull was a principal in copper mining operations in the famous
mining town of Jerome, Arizona, where he was also the mayor.
 
1924 was the first year of production from the George Washington, Lincoln, and
Emil Hermsdorf claims (collectively known as the Hermsdorf Mine). In the
Hermsdorf mine, a quartz vein which cuts massive, unfoliated Precambrian granite
and dips shallowly north is accessed from a shaft located alongside a creek in
the center of the south 1/2 of Section 10, Township 10 North, Range 6 West,
G&SRM (USGS, 2011). This mine is reported to have produced a small quantity of
gold, silver, and copper ores. Mineralization consisted of auriferous pyrite,
and/or auriferous galena and chalcopyrite which occur in a quartz vein following
an andesite dike which dips shallowly north (Ross and Dewitt, 1981; USGS, 2011).
1935 was the last year of production from the Hermsdorf Mine. No production
records were available for this report. Apparently, Emil Hermsdorf operated the
mine from 1924 – 1935. Hermsdorf died on June 30, 1939 (Wickenburg Sun, June 30,
1939).
 
On April 7, 1954, patents for the Hermsdorf Mine were issued to the Robert M.
Adams Company. The Adams were a prominent family involved with the discovery of
the Cuyuna Iron Range and development of the Minnesota iron ore deposits
(Wikipedia, 2011; Star Tribune, Minneapolis, Minnesota, 2004).
 
On March 5, 1980, Salisbury Adams, the son of Robert M. Adams, of Wayzata,
Minnesota, contacted Ken Phillips, a mining engineer with the Arizona Department
of Mineral Resources, regarding his family's ownership of the Hermsdorf Mine.
Adams was looking for information on the property
(Personal communication between Salisbury Adams and Ken Phillips, Arizona
Department of Mineral Resources).
 
 
16

--------------------------------------------------------------------------------

 
Salisbury Adams earned a B. S. degree in Metallurgy from the University of
Minnesota and a law degree from Harvard (Minnesota Legislative Reference
Library, 2011).
 
On March 24, 1980, Ken Phillips of the Arizona Department of Mineral Resources
replied to Mr. Adams, stating that ADMR had no specific information on the
properties. Speaking of the claims in question, Mr Phillips told Mr. Adams,
“However, their proximity to important past producers of gold and the present
interest in precious metals may warrant further investigation of the properties
mineral potential.” Mr. Phillips added, “In summary, the history of the area,
regional geology, and current metal prices, warrant taking a look at the
property and adjacent land for its mineral potential.”
 
On April 8, 1980, Salisbury Adams replied to Ken Phillips and indicated that he
had been contacted by Charles R. Butler who was representing the Congress
Consolidated Gold Mining company and that they wanted to lease the 3 patented
claims that comprise the Hermsdorf Mine for an initial period of 5 years and as
long as production continues, for a 5% NSR (less haulage and milling costs).
(Personal communication between Salisbury Adams and Ken Phillips, Arizona
Department of Mineral Resources).
 
In 2006, Jubal Ahlstrom and his partner Richard Thomas, operating as Judgetown,
LLC, acquired the Granite Reef, Granite Reef Extension, Hull, Prescott, Dakota,
State, and Planet Mier patented claims. In 2008, Judgetown acquired the Lincoln
(Yavapai County Assessors Office, 2011).
 
From 2006 to 2011, Ahlstrom and Thomas developed roads, shipped granite boulders
as landscaping rock, blasted quartz veins on the surface, conducted limited
drilling on quartz veins, set up a crushing plant, and did small scale testing
of the placer gravels on the claims.
 
On January 1, 2011, Bonanza Goldfields Corporation purchased the Hull patented
lode claim from Judgetown, LLC, and obtained an option to purchase the
additional patented claims. Bonanza entered into an agreement with Woodrow Smith
III and others to provide a custom made wash plant to conduct additional testing
of the placer gravels on the patented claims. Initially, water from a well on
the Planet Mier patent was hauled to the plant site on the Hull lode by an
independent contractor, but this proved to be too costly.
 
Universal Drilling (Doug Roberts) was contracted to drill a well on the Hull
patented claim. The well produces approximately 3 gpm and water is pumped into a
fresh water storage pond by a solar-powered submersible pump.
 
 
17

--------------------------------------------------------------------------------

 
The wash plant had some design deficiencies and was unsuitable for testing the
placer gravels without costly modifications and the installation of additional
recovery equipment. In addition, the personnel running the plant were
unqualified, having no previous education or experience in proper placer
sampling techniques, no background in the geology of placer or lode gold
deposits, no professional exploration experience, no qualifications for
providing chain-of-custody control methods, sampling protocol, or QA/QC
documentation, and utilized questionable labs for analysis; therefore, the
sample results obtained cannot be utilized for this report.
 
The old wash plant will be removed and a new placer sampling plant and recovery
equipment will be installed and operated by trained personnel under the
supervision of ARI.
 
TARANTULA PROJECT UNPATENTED CLAIMS:
 
Bonanza Goldfields Corporation owns 30 unpatented lode mining claims, DCM #1-24,
DCM #6 Extension, DCM #12 Extension, and Hawk #1- 4.
 
There has been no known past production or development work done on the DCM
#1-24 and Hawk #1-4 claim blocks. These blocks were staked in 2011 to cover
possible extensions of known veins that occur within the patented claim
boundaries in Sections 9, 10, 11, 15, and 16 Township 10 North, Range 6 West,
G&SRM.
 
During the course of staking the claims, the Auric Resources International, Inc.
(ARI) crews discovered numerous quartz veins that have been previously
undeveloped, including some large veins with abundant iron oxide relic
structures, disseminations, and masses (sulfide alteration products) that
represent excellent exploration targets. An initial program of recon geologic
mapping of the lithologies, veins, and structures and rock chip geochemical
sampling will be conducted by ARI to assess priorities for continued development
work.
 
The DCM #6 Extension and DCM #12 Extension claims were staked to cover the
northwestern extension of the Golden Wave (Rees, Reese) vein that extends from
the patented claims in Section 9 into Section 10, Township 10 North, Range 6
West, G&SRM. The northernmost portion of this vein was accessed by the Piedmont
Mine shaft which was developed on unpatented land when previously worked in the
late 1930's and 1940's. The Piedmont Mine is now part of the Bonanza Goldfields
Corporation Tarantula Project claim project which includes both patented and
unpatented claims.
 
The Piedmont Mine (Congress West, West Congress) property is located
approximately 0.4 miles northwest of the patented Golden Wave mine in the NE and
SE 1/4 's of Section 10, Township 10 North, Range 6 West, G&SRM. The first
production was reportedly in 1936 and the last in 1940, but there are apparently
no records available for this period of time (USGS, 2011).
 
 
18

--------------------------------------------------------------------------------

 
The owner of the Piedmont Mine in 1939 was John M. Price, who was also the
coroner in Congress, Arizona, at the time. He certified the death of Emil
Hermsdorf on June 30, 1939. Hermsdorf died of natural causes while at his mining
camp at the patented Hermsdorf Mine (Adams Claims), in the center of the south
half of section 10, Township 10 North, Range 6 West, G&SRM (USGS, 2011;
Wickenburg Sun, June 30, 1939).
 
In 1940, the operator of the Piedmont Mine was Mr. Stansbury. The mine produced
gold, silver, and copper from an east-west to northeast trending vein which cuts
massive, unfoliated Precambrian granite, and usually follows andesite and other
mafic dikes which dip shallowly to the north. The vein was apparently accessed
by an adit and also an exploration pit (USGS, 2011).
 
REGIONAL SETTING AND ANALOGOUS DEPOSITS

 
The Tarantula Project property (Figure 3 and Figure 4) is located in the
east-central portion of the Date Creek Mountains, approximately 3.2 miles north
of Congress, Arizona, in Yavapai County, Arizona. The southeastern portion of
the claim block is approximately 2 miles northwest of the Congress Mine.
 
The Date Creek Mountains consist mainly of coarse-grained biotite granites and
granodiorites of early Proterozoic age which have intruded a sequence of early
Proterozoic metavolcanic and metasedimentary rocks of the Yavapai Supergroup
that occur within the Hualapai-Bagdad tectonostratigraphic block (Figure 5 and
Figure 6) of the orogenic tract referred to as the Yavapai Province (Karlstrom,
1989; Anderson, 1989; Karlstrom and Bowring, 1988; Berg and Karlstrom, 1992).
 
According to Herald and Russ, 1985, the granitic rocks contain swarms of coeval
pegmatite and aplite dikes comprising up to 15% of the rock units and locally
contain lenses of partially digested metasedimentary rocks (gneisses, biotite,
schists, quartzites, etc.).
 
At least four types of younger dikes intrude the early Proterozoic granitic
rocks, including, from oldest to youngest: east-west trending diabase dikes,
northwest trending andesite dikes, northeast trending latite porphyry dikes and
northeast trending rhyolite dikes.
 
The early Proterozoic granodiorite intrusive in the eastern portion of the Date
Creek Mountains is considered by some to be equivalent to the 1.7 GA Yarnell
Granodiorite that hosts economic gold mineralization at the Yarnell Mine in the
Weaver Mountains. At the Yarnell Mine, ninety-six reverse circulation drill
holes have defined a mineral inventory of 6.8 million tons at a grade of 0.038
opt gold with a 1.45:1 waste to ore ratio (Miller, Page and Sell, in Karlstrom,
K. E., 1991).
 
 
19

--------------------------------------------------------------------------------

 
The regional setting of the Tarantula Project property is similar to that of the
other mines in the Martinez district, including the Congress, Congress Extension
(Senate), Niagra, Golden Wave (Rees), and others. These mines were all developed
to exploit auriferous quartz veins which occurred as flat-lying or tabular
lenses that paralleled mafic (diabasic or andesitic) dikes, with shallow dips,
that trended east-west, northwest-southeast, and occasionally
northeast-southwest, and cut massive, unfoliated granitic rocks (Herald and
Russ, 1985; USGS, 2011).
 
 
20

--------------------------------------------------------------------------------

 
 
[img007.jpg]
 
 
21

--------------------------------------------------------------------------------

 
 
[img008.jpg]
 
 
22

--------------------------------------------------------------------------------

 
 
 
LOCAL GEOLOGY

 
Mr. Brian R. Bond, M. Sc., consulting geologist, Montrose, Colorado, was
contracted by Auric Resources International, Incorporated (ARI), to conduct
recon geologic mapping and rock chip geochemical sampling on the original
Tarantula Project property in June, 2011. At that time, the project consisted of
the Hull patented lode claim and adjoining claims (held under option by Bonanza
Goldfields Corporation). This work was preliminary in scope since it was
completed prior to ARI's staking of the DCM #1-24, DCM #6 Extension, DCM #12
Extension, and Hawk #1-4 unpatented lode mining claims on behalf on Bonanza
Goldfields Corporation.
 
In September and October, 2011, the ARI staking crew found numerous, potentially
auriferous quartz veins on the new claims, including two major veins which were
discovered on the DCM #3, 9, and 10 claims. The largest of these quartz veins
trends northwest to southeast and ranges in size up to 4 feet in width and 300
feet in length (Figure 7). The second largest quartz vein discovered trends
east-west on DCM #9 and possibly #10, and ranges in size up to 2 feet in width
and 200 feet in length (Figure 8).
 
While these large quartz veins are excellent exploration targets, they remain
unexplored until additional geologic mapping and geochemical sampling can be
conducted.
 
In addition, the Piedmont Mine which is located within the boundaries of the DCM
#6 Extension and DCM #12 Extension (according to USGS data) has yet to be
located on the ground. The mine consists of an adit and an exploration pit which
is located approximately 0.4 miles northwest of the Golden Wave patented claims
in Section 11 and extending into Section 10, Township 10 North, Range 6 West,
G&SRM (USGS, 2011).
 
The development work at the Piedmont Mine may be caved and/or overgrown with
vegetation since it hasn't been operated since 1940 and it is located on the
side of a mountain with steep topography. However, the ARI staking crew found
vein quartz with abundant iron oxides after sulfides as float downhill from the
area where the mine is reported to be located by the USGS. The mine will
undoubtedly be found and sampled when the next stage of mapping and sampling is
conducted on the DCM claims by ARI personnel.
 
 
23

--------------------------------------------------------------------------------

 
 
[img009.jpg]
 
 
24

--------------------------------------------------------------------------------

 
 
[img0010.jpg]
 
 
25

--------------------------------------------------------------------------------

 
 
LITHOLOGIES:
 
Brian Bond's 1”-500' recon geologic mapping of the Tarantula Project's patented
claims found two phases of granitic rocks to be present within the patented
claim boundaries. The first phase was a pink, coarse-grained, equigranular
muscovite granite that predominates in the area. The second was a white,
coarse-grained biotite granite that is prevalent in the vicinity of the mine
workings on the Hull patented lode claim. Thin pegmatite dikes intrude both
granitic rocks.
 
In addition, Bond's recon mapping found “a sliver of metavolcanic rocks exposed
in one trench on the Hull claim and a thin strip of metasedimentary rocks that
outcrop by the road east of the Granite Reef patented lode claims.”
 
Auriferous gravels (as determined by limited, small-scale sampling by the owner
of the patented claims) were found by Mr. Bond to be present in stream channels
and terraces on the Hull and Lincoln patented lode claims. The alluvium is
generally 3 feet or less in thickness and consists of sand, gravels, cobbles,
and boulders derived from the weathering of the early Proterozoic granitic rocks
in the surrounding areas (Bond, 2011).
 
STRUCTURES:
 
The majority of the veins, which were historically mined, strike northwest along
a regional lineament. There is minor (20’-25’), left-lateral, offset along an
E-W shear zone which outcrops on the roads above the main mine workings on the
Hull patented lode claim (Bond, 2011).
 
Faults trending N-S, WNW and ENE also host veins. A 50’ wide shear zone is
exposed along the main access road, in the center of the Dakota claim; it
strikes N-S (Bond, 2011).
 
Foliations in the early Proterozoic igneous rocks in the Congress Mine area is
generally indistinct and variable, but locally the rocks have an east-west
strike and northerly dip. Inclusions of older metamorphic rocks within the
granite have a N 35° W foliation, coincident with the regional grain of the area
(Herald and Russ, 1985).
 
According to Herald and Russ, 1985, there are at least 6 periods of fault
movement in the area of the Congress Mine. These periods (ranging from oldest to
youngest) include:
 
1.  
Minor pre-mineral thrusting from the north in Precambrian granite dipping 20-25°
north (Congress Vein);

2.  
Pre-mineral west-northwest faults, dipping 40-45° north (Niagra Vein);

3.  
Minor post-mineral movement on west-northwest thrust faults;

4.  
Cenozoic normal faults, striking N 20° W to N 30° W;

5.  
Cenozoic normal faults, striking N 30° E to N 50° E;

6.  
Basin and Range faulting, striking N 10° W to N 20° W.

 
 
26

--------------------------------------------------------------------------------

 
The minor east-west trending, north dipping thrust faults appear to be the
oldest of the six main periods of faulting and thrusting is suggested as the
simplest explanation for the shallowly dipping “greenstones” (i.e. andesite or
diabase dikes) in the area. The amount of displacement isn't known, but is
probably small (Herald and Russ, 1985).
 
MINERALOGY AND ALTERATION:
 
Hydrothermal alteration is zoned, relative to mineralized faults and shear zones
in the granite. Sericitization is strong to pervasive, adjacent to veins and the
structures hosting them. Quartz veins typically have sericitized haloes up to
several feet thick. The intensity of sericitization decreases outward from fluid
conduits and is overprinted by argillization. Minor epidote is also present,
peripheral to argillization (Bond, 2011).
 
The auriferous quartz veins at the Congress and Niagra Mines are composed
primarily of veins quartz with variable but generally small amounts of
carbonate. The only megascopically identifiable sulfides are pyrite, galena,
chalcopyrite, and occasionally molybdenite in trace amounts. Reddish brown
hematite is locally abundant as an oxidation product of the pyrite. Gold
generally occurs as micron-sized particles in the pyrite and silver is also
present in the veins (Herald and Russ, 1985).
 
There are two main types (A and B) of mineralization observed at the Congress
and Niagra Mines as follows:
 
A) Discrete veins of massive quartz ranging from 1' to 14' in thickness, with
minor amounts of sulfides, generally contain the higher grades of
mineralization.
 
B) Quartz stringer zones consisting of 20% to 30% quartz veinlets flooding
altered wall rock. These zones are generally lower grade to barren, and they
usually envelope the main quartz vein in the hanging and footwalls.
 
The highest grade (greater than 1 opt Au) ores are associated with Type A
mineralization in parts of the veins that typically contain from 10% to 25%
sulfides over thicknesses of 2 feet or more. The common denominator observed in
both types of mineralization is the presence of both quartz and pyrite (Herald
and Russ, 1985).
 
The most common alteration associated with mineralization is chloritic and
propylitic. Argillic alteration is common but doesn not appear to be associated
with mineralization, only with post-ore structures. The argillic alteration is
vey pale green to white and is restricted to structures. The chloritic
alteration assemblage consists of chlorite, quartz, and pyrite, and typically
grades in propylitic alteration with the addition of epidote. The
chloritic/propylitic alteration generally extends from a few inches to 50 feet
away from the veins, with the average distance being approximately 15 feet or
less. Alteration intensity decreases away from the vein. Both the chloritic and
propylitic alteration assemblages may contain clay, K-feldspar, magnetite,
biotite, sericite, and minor fluorite (Herald and Russ, 1985).
 
 
27

--------------------------------------------------------------------------------

 
ORE CHARACTER, GRADES, AND VOLUMES:
 
Native gold occurs with quartz veining, as well as, strongly sericitized shear
zones. Gold associated with quartz veining is present as clots and also plates
pyrite casts. Gold in strongly sericitized shear zones occurs as porous rods
(Bond, 2011).
 
Primary sulfides have been almost completely oxidized. Traces of arsenopyrite
are locally preserved where encased by silica. Auriferous pyrite, auriferous
galena and chalcopyrite have been reported from the Hermsdorf, George Washington
and Lincoln lodes. The intensity of manganese oxides increases proximal to
veining, suggesting that sphalerite is also present at depth. Disseminated
manganese oxides after sphalerite (?) were observed in sample GR-7 (Bond, 2011).
 
The intensity of hematite and limonite staining also increases towards veining
and shearing. Hematite casts after pyrite were observed in conjunction with
quartz veining. Jarosite was only observed at one location, in conjunction with
visible gold and quartz veining (sample site GR-15).
 
A limited amount of reliable analytical data is available (see Addendum).
Unfortunately, the locations of the few samples which were taken, previously,
are unknown. Nevertheless, it is possible to make a few generalizations, after
assays performed by Copper State Analytical Lab are discarded (Bond, 2011).
 
Rock from the Granite Reef claim ranges in gold content from <0.001 to 0.052
oz/ton, containing between 0.05 and 0.20 opt silver (see assays). Limonite
associated with vein mineralization from the Hull Claim contains up to .761 opt
Au and <0.05 opt silver. A sample of black sand from the Hull Claim assayed
2.585 opt Au and .45 opt Ag. Platinum and palladium concentrations are
negligible (Bond, 2011).
 
Lead assays from the Hull claim ranged from 0.008-0.295% Pb. Trace amounts of
copper and zinc were also measured. Threshold values of antimony were
encountered. Arsenic is essentially absent, as are molybdenum and tungsten.
Bismuth and gallium concentrations are highly anomalous Bond, 2011).
 
Placer gold has weathered from quartz veins and their alteration haloes. Gold is
ubiquitous in alluvium from the property.
 
Auriferous quartz veins also occur on the property. Some of them have not been
worked (Bond, 2011).
 
According to Rehrig and Wilson, 1985, the auriferous quartz veins in the
Congress area generally fill fault fissures which strike east-west and dip at
shallow angles northward. The Congress, Niagra, and Queen of the Hills veins
have been the most prolific gold producers.
 
 
28

--------------------------------------------------------------------------------

 
The Congress fissure occurs within a 15' wide “greenstone” (andesite or
diabase?) dike and dips 20° to 30° north. The vein fillings consist of massive,
coarse-textured, grayish-white quartz that contains irregular masses, bands, and
disseminations of fine-grained pyrite and locally galena.
 
Free-milling gold is uncommon in the veins. The course of the vein within the
“greenstone” dike is quite irregular and the ore-bearing zones are generally
flat-lying lenses located near the footwall that commonly terminate as stringer
zones.
 
Other veins exist entirely within the granites or other Precambrian igneous
rocks that are not associated with any “greenstone” dikes. These veins generally
strike east-west (like the Congress structure), but have steeper dips (40° to
50°) to the north. They are characterized by more extensive development of
quartz than that displayed at the Congress, are generally lower in grade, carry
some galena, and have higher silver contents. The Niagra vein is an example of
this type of vein, and it hosted a commercial orebody to a depth of 2,000 feet
(Rehrig and Wilson, 1985).
 
Herald and Russ, 1985, describe the Niagra orebody as a classic fissure quartz
vein deposit. The vein strikes N 45° W and dips 41° NE. The main ore shoot in
the Niagra Mine is oblique to the strike and dip of the structure, trending
east-west, with several subsidiary ore shoots deviating from the main shoot.
 
The most important structural controls for mineralization are pre-ore faulting
and secondary permeability within the vein hosting structures. During
mineralization events, hydrothermal solutions circulated through open portions
of the east-west trending “greenstone” (andesite or diabase?) dikes and
east-west trending, north-dipping faults. Undulations and dilations in the
wallrocks along mineralized structures also increased permeability and,
consequently, mineralization according to Herald and Russ, 1985.
 
Although wallrock chemistry doesn't appear to be as important as structures in
controlling mineralization, the higher content of mafic minerals in the
“greenstone” (andesite or diabase?) dikes may be partially responsible for the
higher overall grade of the Congress vein. The pegmatitic wall rocks of the
Niagra vein are generally less favorable for ore (pyrite) deposition than
granitic wallrocks, and the higher the mafic content of the granitic rocks
(granodiorites or diorites), the higher the gold content in the veins (Herald
and Russ, 1985).
 
A limited amount of placer testing has previously been done on a small portion
of the Tarantula Property, and some gold values have been reported by various
sources, but additional, larger-scale bulk-sampling, processing and
actual gold recovery will need to be conducted in order to determine the average
grades of the local placer gravels on the entire claim block.
 
Most of the previously reported grade estimates for the Tarantula placer
materials have been based solely upon an arithmetic average of gold fire assay
results, rather than an actual amount of physical gold (both coarse and fines)
recovered from a known (measured) amount of bank-run placer material that was
processed.
 
In placer gold deposits, average results which are calculated from fire assays
are virtually meaningless and most often result in a substantial over­valuation
of the placer ground. These assay results commonly include gold which is locked
in rock particles (that require extensive fine grinding to liberate the gold);
contained in sulfides; alloyed with other elements; or too finely divided to be
recovered with standard gravity recovery equipment.
 
Additional detailed geologic mapping will be necessary to determine the areal
extent and volume of potential placer gravels within the greatly expanded
Tarantula Property. Upon completion of the geologic mapping and additional bulk
sampling, a preliminary resource could then be determined for the property.
 
Preliminary recon geologic mapping and rock chip geochemical sampling has been
conducted by Mr. Brian R. Bond, M.Sc., consulting geologist, on the Hull and
Granite Reef patents. The initial fire assay results from 18 samples of the
quartz veins are quite encouraging, with over 50% of the samples being highly
anomalous in Au and 2 samples exceeding the maximum detection limit (< 3,000
ppb) for gold.
 
The trace element (Aqua Regia Digestion, ICP/MS analyses indicate anomalous
values of Cu, Pb, Zn, Mo, Co, Ni, V, Fe, Mn, and Ba in several of the vein
samples. The association and correlation between various trace elements and the
auriferous quartz veins in the Date Creek Mountains is currently being compiled
and evaluated by the ARI staff, and the results will be utilized in developing
the upcoming recon and detailed geochem programs that will be conducted on the
property.
 
 
29

--------------------------------------------------------------------------------

 
Most of the area that comprises the recently expanded Tarantula Property has
never been explored or tested. Some of the large quartz veins (as shown in
Figures 7 and 8), which were discovered by the ARI staking crew have never been
mapped or sampled, although they exhibit many of the characteristics of the
known mineralized quartz veins that have been economically mined in the Congress
district.
 
An initial exploration program consisting of recon geologic mapping and
geochemical sampling will be conducted on the newly acquired claims by ARI
staff. Detailed surveying, geologic mapping, rock and soil geochemical sampling,
ground and airborne geophysical surveying (magnetic, VLF, IP, etc.) and
subsequent drilling will be undertaken in target areas which have
been determined to have the greatest potential for developing gold ores, after
the initial phase of exploration has been completed. Upon completion of these
activities, the gold resource assessments can be made for both the placer and
lode gold deposits within the Tarantula Project claim block.
 
CONCLUSIONS AND RECOMMENDATIONS

 
The preliminary geologic evaluation of the Tarantula Project by Brian R. Bond,
M.Sc., Consulting Geologist, verified the existence of potentially economic,
quriferous quartz veins and alteration haloes similar to those mined, at the
Congress, Congress Extension, Golden Wave, and other gold mines in the nearby
vicinity. Mr. Bond also identified a small volume of auriferous placer gravels
within the Hull patented lode (owned by BONZ) and Jubal Ahlstrom's seven
additional patented lode claims (under option by BONZ).
 
Mr. Bond recommended that additional claims be staked to expand the land
position and placer gravel resource volume to a size that would support a
profitable placer operation and that water be obtained by pumping from wells
rather than hauling by truck. Mr. Bond also recommended that modifications be
made to the existing onsite wash plant in order to effectively recover placer
gold.
 
A 285' well with a 7” surface casing and 4 1/2” PVC inside casing was
subsequently drilled on the Hull patented lode claim by Mr. Doug Roberts of
Universal Drilling, Wickenburg, Arizona. A solar-powered submersible pump and
surface installation was put by Mr. Walt Kadle of Wickenburg Pump,
 
LLC, Wickenburg, Arizona, which provides approximately 3 gpm.
 
ARI personnel staked an additional 30 unpatented lode mining claims in Sections
10, 15, and 16, Township 10 North, Range 6 West, Gila & Salt River Meridian.
During the course of claim staking, the ARI crews discovered numerous large
quartz veins which exhibit many of the characteristics of the auriferous quarz
veins at the Congress and other mines in the district. These veins have not
previously been mined or even prospected in many locations.
 
The ARI crews also discovered areas of placer gravels with abundant cobbles of
vein quartz which have never been mined. In addition, the new claims cover the
area upon which the historic Piedmont Mine was located, although it hasn't yet
been identified in the field because of heavy overgrowth.
 
The geologic setting of the Tarantula Property is favorable for the
concentration of placer gold in the local gravels that occur in drainage
channels and elevated benches and for lode gold that occurs within the early
Proterozoic granitic rocks.
 
Although some preliminary testing has been done on portions of the property,
additional exploration must be conducted, including recon geologic mapping and
rock chip geochemical sampling; detailed geologic mapping and
soil geochemical sampling; ground and airborne geophysical surveying (VLF,
magnetic, IP, etc.); and drilling.
 
 
30

--------------------------------------------------------------------------------

 
In addition, an extensive bulk-sampling program will have to be conducted. The
results from these activities will be required in order to determine the areal
extent, volumes, grades, and values of the auriferous veins and placer gravels
within the expanded claim block.
 
Additional wells will be needed to produce a cumulative flow rate of 15-20 gpm
as makeup water to support the bulk-sampling program of the placer gravels.
These wells should be drilled on the Hull patented lode claim unless the other
patented lode claims are purchased from Mr. Ahlstrom prior to the commencement
of bulk-sampling, in which case one or more of those claims may provide a more
suitable location for drilling.
 
ARI recommends that a 25-35 cubic yard per hour Goldfields Engineering placer
plant with a grizzly/hopper, feed belt, conveyors, and either a trommel or wet,
vibrating screen deck be utilized for the bulk-testing on the Tarantula Project.
 
The gold recovery circuit should consist of an extended sluice followed followed
by a 42” x 42” IRD jig and at least two 24” centrifugal concentrators (Knelson,
Neff, or Knudsen bowls) for recovering fine placer gold.
 
The exploration activities on the newly staked claims will be conducted under
and approved Notice of Intent which will be filed with the USBLM district office
in Phoenix, Arizona, and the permitting process time is expected to be 30 days
or less.
 
The bulk testing program of placer gravels on the patented claims owned and
controlled by BONZ may be conducted without any significant permitting
requirements, providing that no chemicals are utilized in the processing and
recovery operations and the operating personnel have received current first aid,
safety and task training, as required under Mine Safety and Heath Administration
(MSHA) regulations.
 
The office of Auric Resources International, Incorporated (ARI) located in
Sunshine Plaza, Wickenburg, Arizona, is an approved Training Center (ID: 962894)
by the National Safety Council (NSC) for Standard First Aid and CPR. These
classes are conducted by ARI's Manager of Health and Safety, Dr. Daniel W.
Koontz, a registered NSC-certified instructor.
 
In addition, ARI utilizes the services of a certified MSHA Instructor (Mr. Ted
Holmes) and personnel from the Arizona State Mine Inspector's Office to provide
all of the training required under MSHA regulations.
 
If the results from the expanded exploration and bulk-sampling programs indicate
that a large-scale, commercial mining operation is economically viable on the
Tarantula Property, a Mining Plan of Operation
 
 
31

--------------------------------------------------------------------------------

 
(MPO) would be required for development and mining activities on the BLM
controlled surface (the new, unpatented lode mining claims), and various
environmental studies would have to be undertaken for the project, including
archeological, native plant, and biology surveys, along with increased bonding
requirements to provide for surface restoration.
 
Permitting times are reduced if the milling and other processing activities are
conducted on patented claims rather than unpatented claims on BLM surface. The
larger the anticipated operation, the longer the permitting times and associated
costs. Smaller operations require less costs and can be permitted much faster.
 
 
32

--------------------------------------------------------------------------------

 
 
SELECTED REFERENCES

 
Bergh, S.G., and Karlstrom, K.E., 1992, The Chaparral shear zone: Deformation
partitioning and heterogeneous bulk crustal shortening during Proterozoic
orogeny in central Arizona: Geological Society of America Bulletin, v. 104, p.
329-345.
 
Cox, R., Karlstrom, K.E. and Cullers, R.L., 1991, Rare-earth element chemistry
of Early Proterozoic argillites, central Arizona: Constraints on stratigraphy,
in Karlstrom, K.E., ed., Proterozoic geology and ore deposits of Arizona:
Arizona Geologic Society Digest, v. 19, p. 57-66.
 
DeWitt, E., 1989, Geochemistry and Tectonic polarity of Early Proterozoic
(1700-1750 Ma) plutonic rocks, north-central Arizona, in Jenney, J.P., and
Reynolds, S.J., eds., Geologic evolution of Arizona: Arizona Geological Society
Digest 17, p. 149-163.
 
DeWitt, E., 1991, unpublished mapping, in Miller, M.A., Page, T.C., and Sell,
J.D., Geology and mineralization at the Yarnell gold deposit, Yavapai County,
Arizona, in Karlstrom, K.E., ed., Proterozoic geology and ore deposits of
Arizona: Arizona Geological Society Digest, v. 19, p. 301-308.
 
Herald, C.E. and Russ, M.D., 1985, Geology and mineralization of the Congress
Mine: Arizona Geological Society, AGS Field Trip, April 20, 1985, 5 p.
 
Johnson, M.G., 1972, Placer gold deposits of Arizona: U.S. Geological Survey
Bulletin 1355, p. 103.
 
Karlstrom, K.E., 1989, Early recumbent folding during Proterozoic orogeny in
central Arizona: Geological Society of America Special Paper 235, p. 155- 171.
 
Karlstrom, K.E., and Bowring, S.A., 1988, Early Proterozoic assembly of
tectonostratigraphic terranes in southwestern North America: Journal of Geology,
v. 96, no. 5, p. 561-576.
 
Karlstrom, K.E., and Bowring, S.A., 1991, Styles and timing of Early Proterozoic
deformation in Arizona: Constraints on tectonic models, in Karlstrom, K.E., ed.,
Proterozoic geology and ore deposits of Arizona: Arizona Geological Society
Digest, v. 19, p. 1-10.
 
Lundin, R.J., 1981-1988, written communications, Golden Horseshoe Group
(Congress Cu-Mo Porphyry), 18 p.
Lundin, R.J. and Barczak, V.J., 1997, Copper prospect in Yavapai County – the
CBP group of claims (Congress Breccia Pipe, Congress Cu-Mo Porphyry), 3 p.
 
Miller, M.A., Page, T.C., and Sell, J.D., 1991, Geology and mineralization at
the Yarnell gold deposit, Yavapai County Arizona, in Karlstrom, K.E., ed.,
Proterozoic geology and ore deposits of Arizona: Arizona Geological Society
Digest, v. 19, p. 301-308.
 
Niemuth, N., 2011, personal communications, Congress Cu-Mo Porphyry Property:
ADMMR database, 90 p.
 
Rehrig, W.A. and Wilson, R.T., 1985, Western Arizona Project: Applied Geologic
Studies, Inc., 427 p.
 
Rogers, T., 1991, Congress Copper-Molybdenum Porphyry, 4 p.
 
Roth, F.A. And DeWitt, E., 1981, Congress Mine: Arizona Bureau of Geology and
Mineral Technology, in USGS, Mineral Resources Data System (MRDS), 2011, 6 p.
 
 
33

--------------------------------------------------------------------------------

 
Roth, F.A. And DeWitt, E., 1981, Golden Wave Mine: Arizona Bureau of Geology and
Mineral Technology, in USGS, Mineral Resources Data System (MRDS), 2011, 5 p.
 
Roth, F.A. And DeWitt, E., 1981, Hermsdorf Mine: Arizona Bureau of Geology and
Mineral Technology, in USGS, Mineral Resources Data System (MRDS), 2011, 5 p.
 
Staunton, W.F., 1926, The Congress Mine, Martinez Mining District, Yavapai
County, Arizona, 5 p.
 
United States Geological Survey (USGS), 2011, Mineral Resources On-Line Spatial
Data, Mineral Resources Data System (MRDS), 61 p.
 
Wilkins, J., 1992, Report on the Congress Cu-Mo prospect, Yavapai County,
Arizona: Kennecott Corporation company report, 9 p.
 
Williams, M.L., 1991, Overview of Proterozoic metamorphism in Arizona, in
Karlstrom, K.E., ed., Proterozoic geology and ore deposits of Arizona: Arizona
Geological Society Digest, v. 19, p. 11-26.
 
Wilson, E.D., Cunningham, J.B., and Butler, G.M., 1934, Arizona lode gold
mining: Arizona Bureau of Mines Bulletin 137, p. 261.
Wilson, E.D., Fansett, G.R., Johnson, C.H., and Roseveare, G.H., 1961, Gold
placers and gold placering in Arizona: Arizona Bureau of Mines Bulletin 168, p.
124.
 
Wooden, J.L., and DeWitt, E., 1991, Pb isotopic evidence for the boundary
between the early Proterozoic Mohave and Central Arizona crustal provinces in
western Arizona, in Karlstrom, K.E., ed., Proterozoic geology and ore deposits
of Arizona: Arizona Geological Society Digest 19, p. 27-50.
 
 
34

--------------------------------------------------------------------------------

 
 
STATEMENT OF QUALIFICATIONS

 
I, William C. Berridge, of Wickenburg, Arizona, hereby certify that:
 
1.  
I am a graduate of Northern Arizona University with a Bachelor of Science Degree
(1973) in Geology.

 
2.  
I have practiced my profession as a Geologist in the United States and Mexico
for 38 years.

 
3.  
I am a registered Professional Geologist in the State of Wyoming, License Number
PG-3142.

 
4.  
I am a Founding Registered Member of the Society for Mining, Metallurgy and
Exploration (SME), member number 4122576.

 
5.  
I am a member in good standing of the Geological Society of America (GSA); the
Canadian Institute of Mining, Metallurgy and Petroleum (CIM); the Geological
Society of Nevada (GSN); and the Arizona Geological Society (AGS); and the
Society of Mineral Analysts (SMA).

 
6.  
I am the President/CEO and Chairman of Auric Resources International, Inc.
(ARI), a private Arizona corporation, with offices at 1020 W. Wickenburg Way,
Ste. E-9, Wickenburg, Arizona 85390-3290.

 
7.  
I am a Manager of Johnson Mine, LLC; Desert Gold Mine, LLC; Buckhorn Mine, LLC;
and Golden Vulture, LLC.

 
8.  
I am a Director and stockholder of Bonanza Goldfields Corporation, a public U.
S. corporation that controls the subject property in this report.

 
[img0011.jpg]
[img002.jpg]
 
 
 
35

--------------------------------------------------------------------------------

 
 
STATEMENT OF QUALIFICATIONS

I, Arne F. Stenseth, of Wickenburg, Arizona, hereby certify that:
 
1.  
I am a graduate of the Montana College of Mineral Science and Technology with an
American Chemical Society accredited Bachelor of Science Degree (1994) in
Chemistry.

 
2.  
I have practiced my profession as a Geochemist and IT Specialist in the United
States for 17 years.

 
3.  
I am a member in good standing of the Geochemistry Division of the American
Chemical Society (ACS-GEOC), the International Association of GeoChemistry
(IAGC), the Geochemical Society, and the Association of Applied Geochemists
(AAG).

 
4.  
I am the Geochemist and IT Specialist at Auric Resources International, Inc.
(ARI), a private Arizona corporation, with offices at 1020 W. Wickenburg Way,
Ste. E-9, Wickenburg, Arizona 85390-3290.

 
5.  
I am a Founder and Managing Member of Gruvedrift Enterprises, LLC, a mineral
exploration company.

 
[img0012.jpg]
 
 
 
36

--------------------------------------------------------------------------------

 
 
[img0013.jpg]
 
 
37

--------------------------------------------------------------------------------

 
[img0014.jpg]
 
 
38

--------------------------------------------------------------------------------

 
[img0015.jpg]
 
 
39

--------------------------------------------------------------------------------

 
[img0016.jpg]
 
 
40

--------------------------------------------------------------------------------

 
[img0017.jpg]
 
 
41

--------------------------------------------------------------------------------

 
 
[img0018.jpg]
 
 
42